Citation Nr: 1530752	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  11-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served in the Philippine Commonwealth Army from December 1941 to January 1943 and from August 1945 to March 1946.  He was a prisoner of war (POW) from May 29, 1942, to January 25, 1943.  He died in May 1980 and the appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen the claim. 

Appellant requested a Board hearing in her March 2011 VA Form 9 but subsequently withdrew that request.  See September2011 waiver reply form.  The Board will proceed accordingly.  See 38 C.F.R. § 20.704 (e) (2014).

In July 2012, the Board denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in December 2013, the Court vacated and remanded the issue to the Board by Memorandum Opinion.

Thereafter, in May 2014, the Board reopened and remanded the claim for additional development on the merits.

Additional evidence was submitted by the Veteran since the most recent supplemental statement of the case.  However, review of this evidence reveals that it is duplicative of the evidence already considered by the RO.  As such, remand for issuance of a Supplemental Statement of the Case is unnecessary.  38 C.F.R. § 20.1304 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was a POW from May 29, 1942, to January 25, 1943.

2.  The Veteran died in May 1980; the Certificate of Death lists the immediate cause of death as sepsis that was due to pneumonia; pulmonary tuberculosis and periampullary carcinoma were listed as conditions significantly contributing to the death but not related to the disease or condition causing death (sepsis and pneumonia). 

3.  At the time of the Veteran's death, service connection had not been established for any disability; the Veteran's pneumonia, pulmonary tuberculosis, and periampullary carcinoma did not begin until many years after service separation. 

4.  There is no injury or disease in service to which the Veteran's pneumonia, pulmonary tuberculosis, or periampullary carcinoma could be related by competent medical opinion evidence. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Appropriate notice was provided in October 2006 and June 2010.  The claim was subsequently readjudicated in Statement of the Case in February 2011.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  VA treatment records have been obtained, private treatment records have been associated with the claims file, and a medical opinion was obtained in July 2014.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, certain chronic diseases, including a malignant tumor (cancer) and active tuberculosis, may be presumed to have been incurred during service if manifest to a compensable degree within one year (for malignant tumors) or three years (for pulmonary tuberculosis) of separation from active military service.  The chronic diseases subject to presumptive service connection do not include pneumonia.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003).  

Under 38 C.F.R. § 3.309(c)(1), if a Veteran was a POW for any period of time, atherosclerotic disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) shall be service connected if manifest to a 10 percent or more degree of disability at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  Under 38 C.F.R. § 3.309(c)(2), if a Veteran was a POW for not less than 30 days, cirrhosis of the liver shall be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service even though there is no record of such disease during service, provided the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.

VA death benefits are payable to the surviving spouse of a Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312. In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  To establish service connection for the cause of a Veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

The Veteran served in the Philippine Commonwealth Army during World War II.  He was a POW for a period of approximately eight months during this time.

The appellant submitted statements that her husband had suffered from malnutrition, hardship, and maltreatment when he was a POW and that his terminal sepsis due to pneumonia, pulmonary tuberculosis (PTB) and periampullary carcinoma were related to those events.  

In a September 2006 statement, she asserts that "[t]he term 'Sepsis' due to pneumonia is a reaction of the body to a bacteria which circulates the blood characterized by chills and fever" and that she believed "that Sepsis due to pneumonia is a complication of artery heart disease or hypertensive arteriosclerotic heart disease."  In a January 2007 statement, she asserted that "[t]he records show that the immediate caused [sic] of death of my late husband is Sepsis due to Pneumonia because Sepsis is referring to blood that flows from the Heart to the other important organs of the body, I believe that Pneumonia is a complication of Arteriosclerotic cardiovascular disease.  Though PTB is the immediate caused [sic] of death of my late husband, other diseases which materially contributed to the death of my late husband are allowed by the new regulatory amendment of law of POW related diseases."

The Veteran's service treatment records do not demonstrate that he suffered from sepsis, pneumonia, pulmonary tuberculosis and/or periampullary carcinoma.  At a service separation examination in January 1946, no pulmonary abnormalities were noted, and a chest X-ray indicated normal findings.  

The evidence reflects no medical evidence of a lung disorder, including pneumonia, after service until 1979.  Terminal medical records dated from 1979 to 1980 reflect treatment decades after service for ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis and pneumonitis, and chronic cholecystitis.  A December 1979 treatment entry reflects that the Veteran had a negative history for PTB.  He had hemoptysis in October 1978 of about one sputum cough.  In a radiographic treatment note dated in December 1979 the Veteran was noted to have a history of blood streaked sputum for one and a half months with chest and back pain.  The symptoms were diagnosed as pulmonary tuberculosis, pneumonitis on the left, and emphysema of the left lower lung.  Clinical findings beginning in December 1979 also included jaundice and an enlarged spleen.  He was admitted in February 1980 with diagnoses of pulmonary tuberculosis, MA and jaundice with unknown etiology.  In April 1980, the Veteran underwent an exploratory laparotomy, adhesiolysis, duodenotomy, duodenorrhaphy, incision biopsy, duodenal papilla, choledochotomy with exploration, gastrojejunostomy, cholecystectomy, choledochojejunostomy, and liver biopsy.   The Veteran died in May 1980 with final diagnoses of ampullary carcinoma, cirrhosis, hepatic insufficiency, pulmonary tuberculosis, and chronic cholecystitis.  

The Veteran's death certificate listed sepsis due to pneumonia as the disease or condition directly leading to death.  Pulmonary tuberculosis and periampullary carcinoma were listed as other significant conditions that contributed to the death.

Pursuant to the Board remand, a medical opinion was obtained in July 2014.  After reviewing the claims file and detailing the pertinent evidence, the examiner rendered the opinion that the Veteran did not suffer from atherosclerotic heart disease or hypertensive vascular disease, hypertensive heart disease, myocardial infarction, congestive heart failure, or arrhythmia.  The examiner provided the rationale that there was is no record in the claims file that documented the above diagnoses.  In fact, from the records at Veterans Memorial Medical Center (VMMC) it was stated that there was no history of cardiac /heart disease (admitting history dated in February 1980), blood pressure on admission was 90/60 mmHg, cardiopulmonary (CP) clearance written in the progress notes at VMMC dated in April 1980 with blood pressure of 110/60 and note of "non [referable] to the cardiovascular system".  Medications from that admission were also reviewed and no maintenance drug used for a cardiac condition was found in the list.  Electrocardiogram (ECG) was also noted and showed no evidence of arrhythmia but regular rhythm.  The examiner stated that the above diagnoses were only mentioned by the widow in her letter because she claims that since sepsis involves infection in the blood this is related to the heart. 

The examiner further opined that it was not at least as likely as not that the Veteran's cirrhosis of the liver and/or previous stroke caused or materially contributed to his death (sepsis or pneumonia).  The examiner reasoned that there was no mention of any stroke or any hypertension in the VMMC treatment records.  The admitting notes showed a conscious, coherent, oriented and ambulatory patient.  His blood pressure was 90/60 mmHg.  The examiner stated that the Veteran clearly did not have a stroke.  

The Veteran was admitted to the medical center for a second time in February 1980 for obstructive jaundice.  The major contributory factor which has resulted to his morbidity is the delay in his surgery to correct his obstructive jaundice which had started five months prior to his second admission (around September 1979).  The Veteran underwent surgery only in April 1980.  The cause of the obstructive jaundice was carcinoma at the papillary of Vater.  Delayed surgical intervention in a patient who turned out to be having a very malignant carcinoma rendered him immunocompromised and susceptible to hospital acquired infections such as pneumonia.  Prolonged bed rest due to very slow recovery increased this chance of contracting the infection.  Hence, he later developed septicemia or sepsis resulting to his demise in May 1980.

The examiner explained that the cause of his liver cirrhosis was his alcohol intake as stated in the admitting notes ("...drinking spree 2-3 x a week and could consume 1-2 bottles of gin 10 years ago...").  Admitting notes dated February 1980 also stated "...a diagnosed case of PTB since 1972 with irregular intake of anti Kochs....".  The examiner further explained that though the Veteran had a history of cough and hemoptysis in the past, this has been there for so long since 1972 and yet, he did not have sepsis until this second admission.  Hence, the examiner found that this condition was unlikely to have resulted or contributed to his morbidity.

This Veteran was a POW from May 29, 1942, to January 25, 1943.  There was no record available in the claims file to document chronic illnesses from 1943 until his first admission at medical center in December of 1979.  The examiner noted that if there had been conditions related to his POW status, malnutrition and the like, then there should be documentation available to support this.  The examiner opined that the conditions the Veteran did have were less likely as not related to his POW history.  In the opinion of the examiner, the cause death of the Veteran was less likely as not related to conditions in service or conditions related to his POW history in service.  The pneumonia causing the sepsis was a hospital-acquired pneumonia in the immunocompromised host having carcinoma of the ampulla of Vater causing obstructive jaundice. 

There is no competent medical evidence of record of a nexus between the Veteran's terminal pneumonia, pulmonary tuberculosis, or cancer and any injury or disease during active duty service.  Although cirrhosis is a disease that is presumptively related to status as a POW, the cause of the Veteran's death was not this disorder.  In addition, the Veteran's cirrhosis was found to be related to his alcohol intake and not to his active service and status as a POW.  Terminal treatment records dated from December 1979 to May 1980 reflect the opinion that the pulmonary tuberculosis, as well as the jaundice and hepatomegaly, that were first diagnosed in December 1979, were of undetermined etiology.  In addition, there is no evidence of a pulmonary injury or disease during the Veteran's active service to which medical opinion could relate the Veteran's terminal pneumonia, pulmonary tuberculosis, or cancer.  

The only other evidence in the record concerning the etiology of the cause of the Veteran's death are the appellant's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, determining the cause of death is not capable of lay observation and falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


